DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1, 3, 5-7, 9-10, 12-13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Williams et al., US 6,754,472 B1 (hereafter referred to as Williams) in view of Weast, US 9,578,504 B2 (hereafter referred to as Weast).
Regarding claim 12, Williams teaches an apparatus system (abstract) comprising:
 a first terminal apparatus; and a second terminal apparatus that performs communication with the first terminal apparatus (column 5, lines 18-26; “In FIG. 2, the first through Nth portable devices, e.g., devices 20, 24, 26, each include a communications/power module 21, 21', 21" and device circuitry 23, 23', 23".  Communications/power module 21 is responsible for interfacing with other devices in the network 10, communicating with them, and receiving/sending power over the bus 11.”), 
the first terminal apparatus including a communication unit that performs communication, using a human body as a communication medium, with the second terminal apparatus (column 4, lines 20-23; “ Power and/or information may be transmitted between the portable devices 20, 22, 24, 26, 28, 32, and 30 by using the body 11 as a conductive medium. Communicated signals may include analog as well as digital signals.”), and a first position determination function that determines a position of the second terminal apparatus (column 12, lines 15-20; “If the location of the master device is known, then the master can estimate the location of peripherals on the body. This information is used in accordance with various embodiments of the present invention by the communications/control device logic when controlling the power of broadcasted signals.”), on a basis of a communication state between the second terminal apparatus and the communication unit (column 12, lines 13-20; “The 
Regarding dependent claim 13, Williams- Weast teaches the apparatus system according to claim 12, wherein the second terminal apparatus includes a first communicated terminal apparatus and a second communicated terminal apparatus (Williams, column 5, lines 6-12; “…[B]ody 11 serves as a bus to couple portable devices 20, 22, 24, 26, and 30 together.  Portable devices, in accordance with the present invention, can transmit and receive power and transmit and receive information, e.g., communications signals.”) (Weast teaches a first position determination section as cited above)., and the first position determination section determines relative positions of the first communicated terminal apparatus and the second communicated terminal apparatus (Williams, column 12, lines 15-20; “If the location of the 
Regarding dependent claim 15, Williams-Weast teaches the apparatus system according to claim 12, wherein the first terminal apparatus further includes a measuring section that measures the communication state, wherein the communication state is ongoing communications between the communicated terminal apparatus and the communication unit (Williams, column 5, lines 18-26; “As illustrated in FIG. 2, body 11 serves as a bus to couple portable devices 20, 22, 24, 26, and 30 together.  Portable devices, in accordance with the present invention, can transmit and receive power and transmit and receive information, e.g., communications signals.” Column 9, lines 25-31; “Control signals may be exchanged between devices on the bus 11 whenever a device is added to the bus 11, e.g., placed on the body, and periodically thereafter to determine when a device has been removed from the bus 11.”), and wherein the first position determination section determines the position of the communicated terminal apparatus, on a basis of the ongoing communications between the communicated terminal apparatus and the communication unit that are measured (Williams, column 12, lines 13-20; “The relative distances between devices coupled to a body can be estimated based on the strength of a device's transmit signals as compare to the strength of the receive signals detected by a device.”) (Weast teaches a first position determination section as cited above).
Regarding dependent claim 16, Williams-Weast teaches the apparatus system according to claim 12, wherein the communication state includes at least one of a packet error rate, a bit error rate, a signal level (Williams, column 12, lines 13-20; “The relative distances between devices coupled to a body can be estimated based on the strength of a device's transmit signals 
Regarding dependent claim 17, Williams teaches the apparatus system according to claim 12, wherein the first terminal apparatus further includes a second position determination function that determines the installation location of the first terminal apparatus (Williams, column 9, lines 22-25; column 12, lines 48-52).  Williams does not specifically teach a second position determination section. However, in the same of endeavor, Weast teaches the first terminal apparatus further includes a second position determination section that determines the installation location of the first terminal apparatus (column 3, lines 55-61; “Another requested action may be for the user 102 to move the location of the wrist-based wearable device 106 from one wrist to another wrist.  This challenge-response type of activity may then be used to authenticate that the wrist-based wearable device 106 is actually being worn by the user 102, as opposed to just being in close proximity to the user 102.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to substitute a second position determination section from Weast for the device initialization from Williams to refine how the location of the devices is determined and to update the location information.
Regarding dependent claim 19, Williams-Weast teaches the apparatus system according to claim 12, wherein the installation location of the first terminal apparatus is an absolute location (Williams, “For example, a speaker located near the ear can convey its location so that 
Regarding dependent claim 20, the apparatus system according to claim 12, wherein the installation location of the first terminal apparatus is a relative installation location on the human body (column 4, lines 30-32; “…[P]ortable devices implemented in accordance with the present invention can be mounted on the body in a wide range of locations.” column 12, lines 45-52; “For example, a speaker located near the ear can convey its location so that it will be supplied with less power than a speaker further away from the ear, e.g., a speaker located on the waist or arm.”).
Claim 1 is a terminal apparatus similar to the apparatus system of claim 12, above. Claim 1 is rejected on the same rationale as claim 12.
Claim 3 is a terminal apparatus similar to the apparatus system of claim 13, above. Claim 3 is rejected on the same rationale as claim 13.
Claim 5 is a terminal apparatus similar to the apparatus system of claim 15, above. Claim 5 is rejected on the same rationale as claim 15. 
Claim 6 is a terminal apparatus similar to the apparatus system of claim 16, above. Claim 6 is rejected on the same rationale as claim 16.
Claim 7 is a terminal apparatus similar to the apparatus system of claim 17, above. Claim 7 is rejected on the same rationale as claim 17. 
Claim 9 is a terminal apparatus similar to the apparatus system of claim 19, above. Claim 9 is rejected on the same rationale as claim 19.
.

Claims 4, 11, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams and Weast as applied to claim 3 and 13 above, and further in view of  in view of Ben Hamida et al., USPN 9,313,762 B2 (hereafter referred to as Ben Hamida).
Regarding dependent claim 14, Williams-Weast teaches the apparatus system according to claim 13, above. Williams-Weast does not specifically teach the apparatus system according to claim 13, wherein the first position determination section determines right-left relative positions of the first communicated terminal apparatus and the second communicated terminal apparatus. However, in the same field of endeavor, Ben Hamida teaches the apparatus system wherein the first position determination section determines right-left relative positions of the first communicated terminal apparatus and the second communicated terminal apparatus (using relative distance measurements the relative position of right wrist not left wrist is determined, column 27, lines 41-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams-Weast to substitute determining right-left positions from Ben Hamida for the relative positions from Williams-Weast and thereby further differentiate body locations because wearable devices are not always worn in the same manner and can be moved (Ben Hamida, column 27, lines 41-58).  
Claim 4 is a terminal apparatus similar to the apparatus system of claim 14, above. Claim 4 is rejected on the same rationale as claim 14.

Claim 11 is a terminal apparatus similar to the apparatus system of claim 21, above. Claim 11 is rejected on the same rationale as claim 21.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams and Weast as applied to claim 1 and 12 above, and further in view of  Tartz et al., USPN 10,349,212 B2 (hereafter referred to as Tartz).
Regarding dependent claim 18, Williams-Weast teaches the apparatus system according to claim 12, above, Williams-Weast does not specifically teach wherein the first terminal apparatus further includes a storage section that stores information of the installation location 
Claim 8 is a terminal apparatus similar to the apparatus system of claim 18, above. Claim 8 is rejected on the same rationale as claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thörn et al., US 20190076047 A1, teaches because the electrical potential of the human body varies across different parts of the body, this variance may be used to determine information regarding the location of the sensor, and thus, the location of the secondary device on the user's body.  The location of the secondary device, in turn, may be used to determine whether to send certain instructions or data to the secondary device.
Sanji et al., US 10157542 B2, teaches at step S103, the portable device position specification section F5 uses the above-mentioned method to specify a portable device position from reception signal strengths indicated by multiple response signals and proceeds to step S104.  At step S104, the process determines whether the portable device position exists in an identification area.
Yim et al., US 10104218 B2, teaches at step S103, the portable device position specification section F5 uses the above-mentioned method to specify a portable device position from reception signal strengths indicated by multiple response signals and proceeds to step S104.  At step S104, the process determines whether the portable device position exists in an identification area.
Bolin et al., US 9826561 B2, teaches once the two devices 10, 20 detect each other, one or both of the devices 10, 20 determine whether the other of the devices 10, 20 is currently in contact with the body of the same user S64.  If it is determined that both devices 10, 20 are not currently in contact with the body of the same user S66, the method ends.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patrice L Winder/             Primary Examiner, Art Unit 2452